Citation Nr: 1416057	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1971 to June 1975.  The Veteran also had subsequent membership with the Mississippi Air National Guard reportedly through 1981.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By a November 2009 decision the Board denied reopening of the claim for service connection for schizophrenia.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2010 Order the Court approved a June 2010 Joint Motion for Remand (Joint Motion) vacating that portion of the November 2009 decision which denied reopening of the claim for service connection for schizophrenia, and remanding the case for action consistent with the Joint Motion.  (The Veteran did not appeal that portion of the Board's November 2009 decision which denied reopening of a claim for service connection for posttraumatic stress disorder (PTSD), and that portion of the Board's decision remains intact.  Hence, a claim for service connection for PTSD is not on appeal before the Board.)  The Board thereafter by a November 2010 decision reopened the claim for service connection for schizophrenia, and remanded the claim for additional development.  The claim now returns to the Board for further review.  
 
In the course of appeal, the Veteran testified before the undersigned Veterans Law Judge J. A. Markey at a hearing in August 2008, and he testified before the undersigned Acting Veterans Law Judge L. M. Barnard at a hearing in May 2013.  Transcripts of these hearings are of record.  Because the Veteran testified as to the schizophrenia claim before two Veterans Law Judges at the Board, a decision (and preliminarily a remand) addressing the claim must be signed by a panel of three judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.20 .707 (2013).  The Veteran was thus required to be afforded the opportunity of a hearing before the third Veterans Law Judge of that panel.  Arneson v. Shinseki, 24 Vet. App. 379   (2011).  The Board in July 2013 accordingly sent the Veteran and his authorized representative a letter affording him that opportunity.  

A responsive letter from that authorized representative in August 2013 informed that the Veteran did not desire the third hearing, but reserved the reserved the right to submit additional argument in lieu of the hearing.  The representative then requested a hearing transcript and copies of any additional documents added to the claims file since November 26, 2010.  The representative in January 2014 repeated the request for a copy of the May 2013 Board hearing (that request apparently not having been previously fulfilled), to be followed by the opportunity to submit additional evidence or argument.  The Freedom of Information Act (FOIA) office at the Board responded with a letter date January 30, 2014, with accompanying documents as requested by the representative, inclusive of records associated with the claims file since November 26, 2010, as well as transcripts of the hearings conducted in August 2008 and May 2013.  The Board has afforded the Veteran and his authorized representative 60 days within which to reply following its issuance of requested copies of documents in January 30, 2014, in keeping with 38 C.F.R. § 20.903, governing time to be afforded a claimant for opportunity to respond to notice of evidence to be considered by the Board.   

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  
 
Other issues presently on appeal before the Board were addressed at the hearing before the undersigned Acting Veterans Law Judge L. M. Barnard only, and hence do not require a panel decision.  Those issues (entitlement to service connection for a back disability, tinnitus, a severe nerve condition, and a respiratory disease, and whether new and material evidence has been received to reopen a claim for service connection for a headache disability) are the subject of a separate Board decision and remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

At his May 2013 hearing the Veteran testified that during service he was hospitalized in Okinawa, Japan.  As the undersigned Veterans Law Judge L.M. Barnard then noted, when service treatment records are obtained for association with the claims file, service hospitalization records generally must be requested separately.  Thus, records of this reported hospitalization may yet be available but not obtained.  VA examiners have on multiple occasions noted the Veteran's unreliability as a historian, generally due to delusions and memory impairment associated with his paranoid schizophrenia.  However, examiners have noted that the Veteran is able to recount some aspects of his history accurately.  Thus, he may or may not have in fact been hospitalized in Okinawa, and efforts to obtain such records are warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, any additional treatment and hospitalization records from the Veteran's Reserves membership following service should be sought.  The Veteran's personnel records from both service and Reserves membership should be obtained.  

In April 2012, the Veteran's representative submitted arguments in support of early manifestations in service of the Veteran's current paranoid schizophrenia, specifically noting that the Veteran complained of numerous conditions upon service separation in June 1975, but that none of these disorders were present in service.  The representative argued that these complaints could thus have been somatic in nature, and thus were supportive of the presence of mental disability at that time.  The argument that the complaints did not appear in service treatment records is only partially true, because the Veteran did seek medical care during service for many of the conditions noted by the representative to have been indicated in June 1975.  However,  in multiple in-service treatments the Veteran presented with physical complaints without objective findings of physiological disease or injury.  These treatments do present the possibility that these were somatic-type incidents and may thus represent some early manifestations of the Veteran's mental disorder.  The representative in April 2012 helpfully submitted supportive medical literature.  A submitted abstract of a published study informs that veterans the subject of the study who were diagnosed with schizophrenia did previously in service present with multiple somatic complaints characteristic of hypochondriasis.  William Offenkrantz, Multiple Somatic Complaints as a Precursor of Schizophrenia, 119 Am. J. Psychiatry 258-259 (1962).  A submitted abstract of another journal article addressed somatic manifestations in schizophrenics.  Emine Mujgan Ozen, Dogan Yesilbursa, et al., Evaluation of the Psychodynamic Aspects of Somatization in Schizophrenia Patients, 46 Archives of Neuropsychiatry 110-114 (2009).   

In this case, the earliest diagnosis of record of a mental disorder appears to be within a record of VA hospitalization from January to February of 1985 when a diagnosis of paranoid schizophrenia was assigned.  Somatic complaints are potentially indicated in service in August 1971 (multiple treatments for complaints of chest and back pain, without physical findings), again in August 1971 (complaint of recurrent blurring of vision in the right eye), in February 1972 (complaint of chest pains all afternoon, no physical findings, but assessed muscle strain, with Darvon prescribed), in March 1972 (complaint of headaches and dizziness, no physical findings but Darvon prescribed), and in  November 1972 (complaint of foot pain without injury or objective findings, with tenderness noted and the possibility of gout questioned).

Of particular note is a February 1972 treatment record for the Veteran's complaint of "passing out" on the flight line.  Physical examination was within normal limits, and the examiner noted that the Veteran was pretending to be unconscious when brought in.  The examiner explicitly suggested a "supratentorial problem (malingering or conversion)."  Ultimately, upon further evaluation, it was concluded that the Veteran did not initially lose consciousness.  However, the Veteran's complaint and behavior upon presentation and implicated supratentorial questions were not further addressed.  

Also notably, the Veteran's separation examination in June 1975 indicated that the Veteran had been treated with Darvon for headaches  multiple times in the past year with good results; that he had episodes of dizziness over the past year for no known reason; that he reportedly had frequent indigestion in the past year, to which was attributed the Veteran's reported chest and stomach difficulties; that he had cramps in the right leg on multiple occasions, relieved with rest; and that he had painful urination on multiple occasions, reportedly after drinking sodas.  Most significantly, the separation examination noted that the Veteran had frequent trouble sleeping and depression and nervous trouble attributed to personal problems.  

Unfortunately, the VA examiner in October 2011, upon reviewing the Veteran's history, dwelled on a narrative that the Veteran provided at the examination of having become mentally ill in service in Thailand, being escorted by MP's to the Travis Air Force Base, and being separated from service based on mental illness.  The examiner noted that this history was not supported by the Veteran's service record.  The examiner attributed the narrative to delusion, as part of the Veteran's current mental illness.  However, the Veteran's unreliability as a historian, even as noted by the VA examiner, does not remove the possibility that the Veteran did have manifestations of mental illness beginning in service.  While the examiner noted the episodes reported upon service separation in June 1975, of depression and difficulty sleeping, he discounted these reported episodes based on the absence of a medical finding of mental illness.  Additionally, the examiner dwelled on the Veteran's role as a member of the Mississippi Air National Guard, and the examinations from April 1976 to January 1981 not presenting findings of mental illness.  The examiner assessed that "Veteran's life appears to have unraveled starting somewhere around 1985 when he became overtly ill." The examiner was not dissuaded from this assessment by potential evidence of earlier illness.

The Board believes that the present case calls for additional development, inclusive of a social and occupational survey, including specifically to ask the Veteran's wife (or former wife) to whom he was married in service, what symptoms and behaviors were manifested in service and in the years immediately following service. The record does not note whether the Veteran is still married, but the April 2011 examination shows that the Veteran has been homeless and has lived with various family members, including living with his daughter at the time of examination.    

Following the social and occupation survey, an additional VA examination will then be in order to address the likelihood of onset of current mental disability in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit evidence or argument in furtherance of his claim.  

2.  Development for this remand should be undertaken in coordination with development for the Board's other remand.  This is to include obtaining service hospitalization and medical and personnel records, to the extent not already obtained, including in particular any records of hospitalization in Okinawa, Japan.  This should also include obtaining records from the Veteran's membership with the Mississippi Air National Guard.  This should also include seeking post-service VA and private medical records that have not yet been associated with the record.  The record should reflect that such coordination of claims and development actions have been undertaken.  All requests, responses, and records received must be documented in the claims file or the Virtual VA file.  

3.  A social and occupational survey should be conducted.  The surveyor should attempt to contact the woman to whom the Veteran was married while in service.  (Her name is noted on the marriage license, issued in July 1973, as contained in the claims file.)  The surveyor should ask her about the nature of the Veteran's behavior and potential symptoms of mental disability in service and in the years between service separation in 1975 and January 1985, when the record first documents a diagnosis of paranoid schizophrenia.  If the Veteran's wife can provide other potential sources of lay or medical evidence of mental illness in this decade immediately following service separation, they should also be contacted, if possible, and such evidence or information should be sought.  

4.  If additional medical sources are identified by the social industrial survey, these should be sought, with appropriate authorization.  

5.  The above development should be undertaken in coordination with development for the Veteran's other appealed claims - entitlement to service connection for a back disability, tinnitus, a severe nerve condition, and a respiratory disease, and (as reopen by the Board) a claim for service connection for a headache disability) - the subject of a separate Board remand.  

Thereafter, afford the Veteran an examination by a psychiatrist or psychologist, to address the nature and etiology of any current psychiatric disorder, to include schizophrenia.  The Veteran's records including the physical claims file and records within Virtual VA must be made available to the examiner, and the examiner must note that the records have been reviewed.  Any tests, or studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner should do the following:  

a.  The examiner is hereby advised that while the Veteran is noted to be an unreliable historian due to his symptoms of schizophrenia, service and post-service records may indicate service onset or a link to service of his current psychiatric disability.  The examiner should review in particular the service separation examination and history of psychiatric symptoms then noted, as well as records of treatment in service on several occasions when no objective disability was found, potentially indicating somatization of mental difficulties.  The Veteran's behavior as documented in February 1972 records of treatment, with a medical note of potential malingering or conversion, should also be carefully reviewed. 

That said, the examiner is advised that the Veteran's statements may serve to support medical findings or conclusions, to the extent they are found credible. 

b.  The Veteran's records from service as well as post-service treatment and evaluation records should be carefully reviewed.  

c.  For each psychiatric disorder identified, the examiner should provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service.  

d.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Thereafter, readjudicate the claim for service connection for a psychiatric disorder the subject of this remand.  If the claim is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 








	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________                              _______________________     DENNIS F.CHIAPPETTA                                           J. A. MARKEY
    Veterans Law Judge,                                            Veterans Law Judge,
Board of Veterans' Appeals                                 Board of Veterans' Appeals



_________________________________________________
	L. M. BARNARD
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

